Citation Nr: 0123078	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  96-22 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for lumbosacral strain with spondylolysis.  


REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1980 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

The Board notes that the veteran initially requested a Travel 
Board hearing on his May 1996 substantive appeal.  However, 
later in May 1996, he withdrew that request in favor of a 
local hearing.  The veteran then failed to report for the 
hearing scheduled in June 1996.  

The case returns to the Board following a remand to the RO in 
August 1998.  

The Board previously issued a decision on this claim in 
February 2000.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion by the parties, in March 2001, the 
Court issued an Order that vacated the Board decision and 
remanded the case to the Board.  By letter dated in May 2001, 
the RO advised the veteran's representative of the procedures 
and time limit for submitting additional evidence to the 
Board.  The Board has not received a response to that letter.   


REMAND

Initially, the Board observes that, in August 2000, the 
veteran submitted to the RO a claim for an increased rating 
for his back disability.  At that time, the Board's denial of 
the same claim was pending on appeal to the Court.  It is not 
clear whether the RO has yet issued a rating decision on the 
claim.  However, because the Court vacated the Board's 
decision, the appeal on the issue of entitlement to a rating 
greater than 20 percent for the low back disability is still 
pending before the Board.  Therefore, the August 2000 claim 
for an increased rating is essentially moot.  

The Court remanded this case to the Board for consideration 
of potentially applicable provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)), which became law on November 9, 
2000.  Among other things, the VCAA redefined VA's 
obligations with respect to the duty to assist and included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The Board also notes that VA recently promulgated regulations 
that implement the statutory changes effected by the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The VCAA requires VA to notify a claimant and his 
representative of any evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001); 
66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. § 3.159(b)).  In addition, VA has a duty to assist 
a claimant in obtaining such evidence.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R. § 3.159(b)).  
For example, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b); 66 Fed. Reg. at 45,630-31 (to be codified as 
amended at 38 C.F.R. 
§ 3.159(b)(1)).  If after making such reasonable efforts VA 
is unable to obtain all of the relevant records sought, VA 
must so notify the claimant.  38 U.S.C.A. 
§ 5103A(b); 66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R. 
§ 3.159(e)).  Such notice must identify the records not 
obtained, explain the efforts made to obtain them, and 
describe any further action VA will take on the claim. Id.   

In a claim for an increased rating, the duty to assist also 
generally includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the veteran claims that his 
condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993) (citing Proscelle v. Derwinski, 2 Vet. 
App 629 (1992)).  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In this case, the veteran's last VA examination for the 
evaluation of his low back disability was in September 1997, 
four years ago.  The Board finds that a remand is required so 
that an examination may be scheduled to obtain current 
evidence to the status of the veteran's disability.  

In addition, review of the claims folder reveals references 
to multiple fractures sustained in a fall, variously reported 
as occurring in April 1997 or in 1998.  VA records dated in 
March 1998 suggests that the veteran incurred vertebral 
fractures.  An August 2000 statement from a private physician 
states that X-rays of the lower back showed healing old 
fractures and multiple fixating appliances.  However, the 
claims folder does not have records that document the actual 
nature and treatment of the veteran's injuries.  Such records 
would be very useful in assessing the extent of the veteran's 
service-connected lumbosacral strain with spondylolysis.  On 
remand, the RO should so advise the veteran and take the 
necessary steps to secure those records.     

The Board notes that, in support of his August 2000 claim, 
the veteran provided several statements from private 
physicians.  When readjudicating the claim on remand, the RO 
should be sure to address that evidence as needed.  

Finally, although this remand identifies certain assistance 
that must be rendered to comply with the VCAA, it is 
emphasizes that it is the RO's responsibility to ensure that 
all appropriate notification or development is undertaken.  
The Board acknowledges that, in March 2001, the RO sent the 
veteran and his representative a letter explaining the effect 
of the VCAA and offering another opportunity to submit, or 
enlist VA's assistance in obtaining, evidence relevant to the 
claim.  However, it is not clear from review of the claims 
folder whether the veteran offered any response to that 
letter.  If so, the RO should review it and ensure that any 
necessary development action is undertaken.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, and 
his representative, in writing and advise 
him that records of treatment associated 
with multiple injuries sustained in a fall 
in 1997 or 1998 would assist in the 
adjudication of his claim for an increased 
rating for his service-connected back 
disability.  The RO should ask that he 
provide copies of those records, or 
authorize VA to obtain them.  The RO must 
attempt to secure records as authorized by 
the veteran as provided by law.     

2.  The veteran should be afforded a VA 
orthopedic examination for the evaluation 
of his service-connected lumbosacral 
strain with spondylolysis.  The 
examination should include X-rays and 
range of motion studies, as well as any 
other tests or studies deemed necessary by 
the examiner.  The claims folder must be 
made available to the examiner for review 
for the examination.  The examination 
report should include a statement as to 
whether such review was accomplished.  

The examiner is asked to identify and 
describe any current lumbosacral 
symptomatology, including any functional 
loss associated with the lumbosacral 
spine due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

In addition, the examiner is asked to 
review the record for evidence of spinal 
injury the veteran sustained in a fall in 
1997 or 1998.  The examiner should, to 
the extent possible, differentiate 
between symptoms associated with the 
service-connected lumbosacral strain with 
spondylolysis and any symptoms resulting 
from that non-service connected injury.   

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

4.  The RO must review the claims file and 
ensure that all other notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001), and their implementing 
regulations, are fully complied with and 
satisfied. 

5.  The RO should then readjudicate the 
veteran's claim for a disability rating 
greater than 20 percent for lumbosacral 
strain with spondylolysis.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


